WILKIN, District Judge.
The complaint alleges breach of contract and misrepresentations. The defendant trustees were made parties because they hold the legal title to the property. The trustees are not charged with misrepresentation or breach of contract, and there is no allegation of threatened foreclosure of the deed of trust. There is, therefore, no basis for any relief against the trustees.
But because legal title to the property is in the trustees and because this action involves the contract which led to the transfer of the property, it seems to this Court that the trustees are proper parties. If the trustees had not been made parties and they had filed a motion to intervene, the Court certainly would have sustained such a motion. If further pleadings and proceedings warrant such action, the trustees may renew their motion to be dismissed. For the time being, however, the motion of defendant trustees to dismiss the complaint as to them is overruled.